435 F.2d 561
R. J. HARRIS, Cleve G. Harris, a minor, by his guardian ad litem, R. J. Harris, and Wayne Brown, Appellees,v.MARION CONCRETE COMPANY, Inc., and Solomon Robinson, Appellants.
No. 14791.
United States Court of Appeals, Fourth Circuit.
October 12, 1970.

Appeal from the United States District Court for the District of South Carolina, at Florence; J. Robert Martin, Jr., Chief Judge.
James Mozingo, III, D. Kenneth Baker, Darlington, S. C., C. Dexter Powers, Florence, S. C., and John R. Etheridge, Jr., Darlington, S. C., on the brief, for appellees.
C. Weston Houck, Jr., Florence, S. C., J. Ralph Gasque, and William H. Seals, Marion, S. C., on the brief, for appellants.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
The appellees have filed a motion for summary affirmance. We have carefully reviewed the record, briefs, and appendix, and, deeming oral argument unnecessary, we grant the motion and affirm.


2
The findings of fact contained in the district court's opinion, Harris v. Marion Concrete Company, Inc., 320 F.Supp. 16 (D.S.C.1970), are supported by the evidence, and we find no error in the conclusions of law.


3
Affirmed.